Affirmed and Memorandum Opinion filed July 29, 2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00735-CR
___________________
 
TERRENCE S. PIERRE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On
Appeal from the 262nd District Court
Harris County,
Texas

Trial Court Cause No. 1173909
 

 
 
M E M O R A
N D U M   OPINION
A jury convicted appellant of murder and made an
affirmative finding on use a deadly weapon.  Appellant entered a plea of true
to two enhancement paragraphs and the jury sentenced him to confinement for life
in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant was
advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  On June 25, 2010, appellant filed a pro se response to counsel’s
brief.
We have carefully reviewed the record and counsel=s brief, and appellant’s response and agree the appeal
is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do Not Publish — Tex.
R. App. P. 47.2(b).